r„c™,                                                                                               PD-0072-15
m„DTnc™LDDCA,e '
COURT OF CRIMINAL APPEALS
                                                                                         COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN TEXAS
       July9 2015                                                                       Transmitted 7/9/2015 10:14:13AM
                                                                                           Accepted 7/9/2015 10:47:21 AM
   ABEL ACOSTA, CLERK              IN THE COURT OF CRIMINAL APPEALS                                         ABEL A^°|^
                                                                                                                  CLERK



       JAMES LEMING                                           §      APPEALED FROM THE
                        Appellant                             COURT OFAPPEALS, 6th DISTRICT

       V.                                                     §      CCA NO. PD-0072-15
                                                              CASE NO. 06-13-00264-CR
                                                              TRIAL COURT NO. 41799-B
       THE STATE OF TEXAS
                        Appellee                              §      STATE OF TEXAS

                                   THIRD MOTION FOR EXTENSION OF TIME
                                        TO REPLY TO STATE'S BRIEF


       TO THE HONORABLE COURT OF APPEALS:                                                      /\.
               NOW COMES, JAMES LEMING, the Appellant herein, and moves the Court for an

       extension of time to file Appellant's Reply to State's Brief in this cause, pursuant to Rules 38.6

       and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would show the

       Court as follows:


                                                        I.


               The Appellant in this cause was convicted in the 124th District Court, Gregg County,
       Texas in cause number 41,799-B for the offense of Driving While Intoxicated 3rd or More listed
       in penalty group three (3). On October 14, 2013, punishment was assessed at ten (10) years in

       the Texas Department of Criminal Justice - Institutional Division.

                                                        II.


               The State's Brief was filed on May 22, 2015. The Appellant's Response to State's Brief is

       due on or about July 9,2015.

                                                       III.


               The Appellant hereby requests an extension of time to file Appellant's Response to

       State's Brief.
       The undersigned counsel has been unable to devote sufficient time to the review of the

State's Brief, research and preparation of Appellant's Response to State's Brief for the following

good and sufficient reasons:

       This counsel is still under a doctor's care following his doctor's appointments on July 2,

2015 and July 7, 2015.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's

Response to State's Brief for an additional five (05) days, to July 14, 2015.



                                                             RESPECTFULLY SUBMITTED,




                                                               /s/ Clement Dunn
                                                             Attorney for Appellant
                                                             140 E. Tyler Street, Suite 240
                                                             Longview, TX 75601
                                                             (903) 753-7071 Fax (903) 753-8783
                                                             State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 07-9-15


                                                      Is/ Clement Dunn
                                                   Attorney for Appellant
                           IN THE COURT OF CRIMINAL APPEALS



JAMES LEMING                                         §        APPEALED FROM THE
               Appellant                             COURT OFAPPEALS, 6th DISTRICT
VI.                                                  §        CCA NO. PD-0072-15
                                                     CASE NO. 06-13-00264-CR
                                                     TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
               Appellee                              §        STATE OF TEXAS

                                             ORDER


       BE IT REMEMBERED, that on the                day of                        , 20     , came

on to be considered the above and foregoing Third Motion for Extension of Time to File

Appellant's Response to State's Brief. After consideration of the same, it is the opinion of the

Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until

               20      .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                    day of                      ,20     , at

                      o'clock       .

       SIGNED:



                                                              JUDGE PRESIDING